Exhibit NEWS RELEASE FOR IMMEDIATE RELEASE 1/20/2010 Contact: Scott Shockey or Bryna Butler, (740) 446-2631, 1-800-468-6682 OHIO VALLEY BANC CORP. INCREASES CASH DIVIDEND On January 19, 2010, the Ohio Valley Banc Corp. [Nasdaq: OVBC] Board of Directors declared a cash dividend of $0.21 per common share payable on February 10, 2010 to shareholders of record on February 1, 2010. The $0.21 per share dividend represents an increase of one cent (5 percent) from the $0.20 per share dividend paid in each of the previous three quarters. “I am proud to report that our dedicated employees generated more than $6.6 million in net income for 2009, permitting us to make this increase,” stated Jeffrey E.
